Case: 13-20297      Document: 00512597817         Page: 1    Date Filed: 04/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20297
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 16, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE MARIA MARTINEZ LUEVANOS, also known as Jose Maria Martinez,
also known as Jose Maria Martinez-Luevanos, also known as Jose Martinez
Luevanos, also known as Jose Martinez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-27-1


Before PRADO, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Jose Maria Martinez Luevanos has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Martinez Luevanos has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20297    Document: 00512597817    Page: 2   Date Filed: 04/16/2014


                                No. 13-20297

concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2